Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends: claim 8 merely recites limitations already present in claim 1 and so fails to further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 15-16, 19, 24, and 38 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2010/0206922 to Gross (Gross). Gross discloses:
With Respect to Claim 1
A lanyard device suitable for connecting a hand tool to a user in use, said device comprising: a housing (16) at least part of which is adapted to be connected to clothing, belt and/or safety harness in use (capable of this use, noting also that a shoulder strap or belt are disclosed in [0031]), said housing including at least one socket means (28) formed thereon and/or therein in the top or towards the top of the housing (see e.g. FIG. 7), said device including a flexible lanyard or tether means (90), at least one end of which is adapted to connect to a hand tool in use (capable of this use, noting also/alternately that 12 is a hand tool to the extent broadly claimed) and wherein at least part of the said lanyard means includes a non-flexible, rigid portion (36; for clarity, although Gross does not explicitly indicate a material or level of flexibility/rigidity, it is Examiner’s position that a person of ordinary skill in the art would understand the structures shown to be none-flexible/rigid as flexibility would hinder their purpose) to be received and/or engage with said socket means and said socket means shaped and/or configured to receive at least part of the non-flexible part of lanyard or tether means therein and further shaped and/or orientated such that the flexible lanyard cannot pass freely through said socket means when the user lets go of the tool and/or lanyard (capable of this use, see e.g. FIG. 1 and description) characterised in that the weight of the hand tool can be borne by coupling socket means and the non-flexible, rigid portion together thereby preventing the flexible lanyard or tether means from extending and holstering the hand tool when not in use (see e.g. FIG. 1 and description) and wherein the socket means and non-flexible, rigid portion are disengaged by pulling the lanyard means and/or tool in an upwards direction (see e.g. FIGS. 2 and 7 and description).  
Alternately, as to the non-flexible rigid portion, to the degree that Gross does not explicitly indicate a material or level of flexibility/rigidity and it could be argued that the structure might be capable of at least some functionality while being somewhat flexible, it would have been obvious to form it out of a non-flexible/rigid material, in order to provide a strong connection between the parts (i.e. a flexible material would be more likely to flex and allow for disconnection), as a mere selection of an art appropriate material for the parts and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 3  
A lanyard device according to claim 1 wherein the device includes a retraction mechanism ([0046, 0053]).  
With Respect to Claim 6  
A lanyard device according to claim 1 wherein the user can engage the non-flexible, rigid portion in the socket means and let the tool hang or dangle when not required or not in use (capable of this use with an appropriate tool, see also/alternately FIG. 1 demonstrating this use).  
With Respect to Claim 8  
A lanyard device according to claim 1 wherein the socket means and non-flexible, rigid portion are disengaged by pulling the lanyard means and/or tool in an upwards direction (capable of this use, noting that 90 can be grasped and pulled upwardly to disengage the parts; also/alternately lifting 12/the tool upwardly will also lift the lanyard means).  
With Respect to Claim 15  
A lanyard device according to claim 1 wherein the device housing includes at least one aperture and/or clip means by which the device can be attached to the user's clothing, belt, pocket and/or harness (FIG. 2 shows the belt/strap 14 going through such apertures).  
With Respect to Claim 16  
A lanyard device according to claim 1 wherein the housing includes an extension portion (e.g. raised section 20, FIG. 6) that extends or protrudes in a linear direction from the main housing body (it protrudes linearly forward).  
With Respect to Claim 19  
A lanyard device according to claim 1 wherein the non-flexible, rigid portion has a diameter greater than the lanyard diameter or thickness (FIG. 7).  
With Respect to Claim 24  
A lanyard device according to claim 1 wherein the distal or free end of the flexible lanyard includes attachment means (94) configured to attach a tool to the end of the flexible lanyard means and/or non-flexible, rigid portion (capable of this use, see also FIG. 7 and [0040]).
With Respect to Claim 38  
A lanyard device according to claim 1 wherein the socket is a female engagement or connecting member and the non-flexible, rigid portion is a male engagement or connecting member (FIG. 7).  
Claims 1, 3, 6, 8-9, 15-16, 19, 24, and 38 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2010/0206922 to Gross (Gross) in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke). 
With Respect to Claims 1, 3, 6, 8, 15-16, 19, 24, and 38  
As an alternative to the rejection of these claims above using Gross alone, Burke discloses using metal such as stainless steel for a similar structure on a lanyard; Balquist discloses using a plastic ball for a similar lanyard stop structure, and stainless steel is a non-flexible, rigid material and also non-flexible, rigid metals and/or plastics are common and well known in the art, and so it would have been obvious in view of either of these references to form the stop of stainless steel (which is sufficient to meet the claim language) or of another metal or plastic that is non-flexible, rigid for the benefits disclosed above and/or as a mere selection of an art appropriate metal/plastic material to use. As to the combination with both references, Burke’s disclosure of stainless steel is sufficient to indicate that non-flexible or substantially rigid materials are suitable for the stop and render materials having this/these properties obvious, and thus to use a non-flexible, rigid plastic as the plastic per Balquist. 
With Respect to Claim 9  
A lanyard device according to claim 1 wherein the socket and/or non-flexible, rigid portion are formed from plastics material or from metal or metallic material (per Burke or Balquist).  
With Respect to Claim 12  
A lanyard device according to claim 1 wherein the housing is formed from plastics material (both Burke and Balquist disclose similar housing made of plastic, clearly rendering this selection obvious for the art known benefits of plastic and/or as a mere selection of an art appropriate material to use).  
Claim 11 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2010/0206922 to Gross (Gross), either alone or further in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke) as applied to claim 1 above, and further in view of U.S. Patent Publication #2017/0174468 to Tamagi (Tamagi). 
With Respect to Claim 11  
A lanyard device according to claim 1 but does not disclose wherein at least part of the socket is formed from a material that is harder than the material forming the housing. 
However, Tamagi discloses forming a similar person mounted lanyard/reel structure with a housing made from a rigid and durable plastic ([0034]) and a socket member (ferrule 138, [0036]) made of metal in order to facilitate extension/retraction of the cord/lanyard and provide wear-resistance to protect the case from damage by the cord/lanyard.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tamagi, to form the housing out of a plastic material and the socket out of metal as taught by Tamagi, in order to facilitate extension/retraction of the cord/lanyard and provide wear-resistance to protect the case from damage by the cord/lanyard, to save on materials cost for the housing and/or obtain other benefits of plastic (e.g. lighter weight). It would further have been obvious to use a metal that is harder than the plastic used for the housing, in order to provide greater wear resistance and/or as a mere selection of an art appropriate material to use/relative hardness of the materials, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claim 17 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2010/0206922 to Gross (Gross), either alone or further in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke). 
With Respect to Claim 17  
A lanyard device according to claim 1 but does not disclose wherein the housing body is cylindrical or hexagonal.  
	However, it would have been obvious to one of  ordinary skill in the art before the filing date of this application to form the housing body in a cylindrical or hexagonal shape, as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04)
Claims 1, 3, 6, 8-9, 15-17, 19, 20-21, 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,802,402 to Best (Best), either alone or also in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke), either alone or further in view of U.S. Patent Publication #2010/0206922 to Gross (Gross). 
With Respect to Claim 1  
Best discloses a lanyard device suitable for connecting a hand tool to a user 2in use, said device comprising: 3a housing (1-7, 22) at least part of which (22) is adapted to be connected to clothing, belt and/or 4safety harness in use (see FIG. 1 demonstrating this use as to a belt; alternately capable of this use as the clip is capable of coupling to clothing and/or a safety harness), said housing including at least one socket means (O, 20-22) formed thereon and/or 5therein in the top or towards the top of the housing (FIGS. 1-2), said device including a flexible lanyard 6or tether means (17), at least one end of which is adapted to connect to a hand tool in use (19 is a hand tool to the extent claimed or alternately it is capable of this use with an appropriate hand tool) and wherein 7at least part of the said lanyard means includes a portion (frustoconical structure/socket around 16) to be 8received and/or engage with said socket means and said socket means shaped and/or configured 9to receive at least part of the non-flexible part of lanyard or tether means therein and further shaped 10and/or orientated such that the flexible lanyard cannot pass freely through said socket means when 11the user lets go of the tool and/or lanyard (FIGS. 1-2 and description) characterised in that the weight of the hand tool can be 12borne by coupling socket means and the portion together thereby preventing the flexible lanyard or tether means from extending (noting that when in the socket, the lanyard/tether will remain so until sufficient force is applied) and 13holstering the hand tool when not in use (see FIGS. 1-2) and wherein the 2socket means and non-flexible, rigid portion are disengaged by pulling the lanyard means and/or 3tool in an upwards direction (it can be disengaged by pulling up slightly and then to the right in the orientation shown in FIG. 1 which is an upwards direction; or alternately is capable of this use as it will perform as claimed if the user is leaning backwards, lying down, or if attached to a vertical strap structure such as a shoulder strap such that the opening of the socket is pointing upwards); but does not detail a particular material for the portion and so does not explicitly disclose that it is non-flexible, rigid.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the portion as a non-flexible or substantially rigid portion, in order to provide a secure holding of the hook (17), to provide a structure resistant to deformation and damage, to prevent inadvertent removal (i.e. a non-rigid structure could flex and come loose from the end), as a mere selection of an art appropriate material to use (noting that it must be made from some material), as doing so is “obvious to try” as the material must be either flexible or rigid and it is obvious to use either type of material to determine which is preferred, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Alternately, Burke discloses using metal such as stainless steel for a similar stop; or Balquist discloses using a plastic ball for a similar stop, and stainless steel is a non-flexible, rigid material and also non-flexible, rigid metals and/or plastics are common and well known in the art, and so it would have been obvious in view of either of these references to form the stop of stainless steel (which is sufficient to meet the claim language) or of another metal or plastic that is non-flexible, rigid for the benefits disclosed above and/or as a mere selection of an art appropriate metal/plastic material to use. As to the combination with both references, Burke’s disclosure of stainless steel is sufficient to indicate that non-flexible or substantially rigid materials are suitable for the stop and render materials having this/these properties obvious, and thus to use a non-flexible, rigid plastic as the plastic per Balquist. 
Alternately, as to disengaging the socket means and non-flexible rigid portion by pulling the lanyard means and/or tool in an upwards direction, Gross discloses a similar tether which is extended by pulling it or an attached object in an upward direction, and so it would have been obvious to attach the Best tether to a shoulder strap in this orientation or alternately modify the Best tether to lift upwardly when attached to a belt, as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 3  
A lanyard device according to claim 1 wherein the device includes a 2retraction mechanism (13).  
With Respect to Claim 6  
A lanyard device according to claim 1 wherein the user 2can engage the non-flexible, rigid portion in the socket means and let the tool hang or dangle when 3not required or not in use (FIG. 1; alternately capable of this use with an appropriate tool e.g. one not weighing enough to cause extension of the reel against the tension force of the spring 13).  
strap structure such as a shoulder strap such that the opening of the socket is pointing upwards).  
With Respect to Claim 8 
 	A lanyard device according to claim 1 wherein the socket means and non-flexible, rigid portion are disengaged by pulling the lanyard means and/or tool in an upwards direction (capable of this use or per Gross).
With Respect to Claim 9  
A lanyard device according to claim 1 wherein the 2socket and/or non/flexible, rigid portion are formed from plastics material or from substantially metal or metallic 3material (the rigid portion is formed of metal or plastic per Burke or Balquist and being rigid is inherent in being stainless steel or obvious as a mere selection of an appropriate level of rigidity for the part or a mere selection of an appropriate metal/plastic material to use for the benefits of a given rigid material or the benefits of rigidity such as resistance to damage).  
With Respect to Claim 15  
A lanyard device according to claim 1 wherein the device housing 2includes at least one aperture and/or clip means (22) by which the device can be attached to the user's 3clothing, belt, pocket and/or harness.  
With Respect to Claim 16  
A lanyard device according to claim 1 wherein the housing includes an 2extension portion (either end portion of the rivet/screw 10) that extends or protrudes in a linear direction from the main housing 3body (each end extends/protrudes in a linear direction perpendicular to the adjacent outer wall of the housing).  
Alternately, the top portion forming the bridge of clip (22) or the bottom portion of clip (22) extending from the housing to the vertical section of clip (22) are also extension portions meeting the limitations of the claim.
With Respect to Claim 17  
A lanyard device according to claim 1 wherein the housing 2body is cylindrical or hexagonal (it is cylindrical, see FIGS. 1 and 3).  
With Respect to Claim 19  
A lanyard device according to claim 1 wherein the non-flexible, rigid portion has a diameter greater than the lanyard diameter or thickness.
With Respect to Claim 20  
A lanyard device according to claim 19 and Best does not disclose the particular frustoconical shape shown for the end cap having any particular significance or benefit (other than tapering to match the socket), and Burke discloses forming a similar stop wherein the non-flexible or rigid portion is spherical in at least one direction (i.e. it is a ball), but the combination used above does not yet disclose that the non-flexible or rigid portion is spherical in at least one direction.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the non-flexible or rigid portion as substantially spherical in at least one direction (e.g. making either end spherical) in order to provide a convex surface to protect against damage, to provide a narrowing near the hook to allow for easier entry of an object into the hook or a narrowing near the end opposite the hook to allow easier entry into the socket, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Burke’s disclosure of a ball/spherical shape for a similar stop provides additional evidence of the obviousness/sufficient motivation to modify the shape into a ball or including a portion that is substantially spherical.
With Respect to Claim 21  
1	A lanyard device according to claim 20 wherein the non-flexible, rigid 2portion is a ball or cylindrical pin or bar (it is cylindrical to the extent claimed).   
With Respect to Claim 24  
1	
A lanyard device according to claim 1 wherein the distal or free end of 2the flexible lanyard includes attachment means (17) configured to attach a tool to the end of the flexible 3lanyard means and/or non-flexible, rigid portion.  
With Respect to Claim 38  
A lanyard device according to claim 1 wherein the socket is a female 2engagement or connecting member and the non-flexible, rigid portion is a male engagement or connecting member.
Claims 1, 3, 6, 8, 15-17, 19, 21, 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,802,402 to Best (Best), either alone or also in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke) and/or U.S. Patent Publication #2010/0206922 to Gross (Gross) as applied to claim 1 above, and further in view of U.S. Patent #3,524,336 to Crosby (Crosby). 
With Respect to Claim 8  
As an alternative to the rejection of claim 8 above using Best, either alone or also in view of Balquist and/or Burke and/or Gross, Crosby discloses a similar belt mounted tool/key holder wherein the stop portion is disengaged/extended by pulling the lanyard means and/or 3tool/key in an upwards direction and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to orient the holder of the combination in this manner and/or modify the socket to extend in this direction in order to allow for this movement in order to provide greater comfort when the device is oriented closer to a user’s front, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 11-12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,802,402 to Best (Best), either alone or also in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke) and/or Gross as applied to claim 1 above, and further in view of U.S. Patent Publication #2017/0174468 to Tamagi (Tamagi). 
With Respect to Claim 11  
A lanyard device according to claim 1 but does not disclose wherein at least part of the socket is formed from a material that is harder than the material forming the housing. 
However, Tamagi discloses forming a similar person mounted lanyard/reel structure with a housing made from a rigid and durable plastic ([0034]) and a socket member (ferrule 138, [0036]) made of metal in order to facilitate extension/retraction of the cord/lanyard and provide wear-resistance to protect the case from damage by the cord/lanyard.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tamagi, to form the housing out of a plastic material and the socket out of metal as taught by Tamagi, in order to facilitate extension/retraction of the cord/lanyard and provide wear-resistance to protect the case from damage by the cord/lanyard, to save on materials cost for the housing and/or obtain other benefits of plastic (e.g. lighter weight). It would further have been obvious to use a metal that is harder than the plastic used for the housing, in order to provide greater wear resistance and/or as a mere selection of an art appropriate material to use/relative hardness of the materials, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 12  
A lanyard device according to claim 1 wherein the housing is formed from plastics material (plastic per Tamagi).  
With Respect to Claim 30  
1	
As an alternative to the rejection of this claim above using Best, either alone or also in view of Balquist and/or Burke, Tamagi discloses forming the socket out of a separate material/as a separate part from the housing, and so the combination provides a socket means that is fitted or retrofitted to an aperture in the housing through which the flexible lanyard means protrudes and/or the non-flexible, rigid portion is fitted or retrofitted on a flexible lanyard means.  
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,802,402 to Best (Best), either alone or also in view of U.S. Patent Publication #2012/0205478 to Balquist (Balquist) and/or U.S. Patent #6,372,988 to Burke (Burke) and/or Gross as applied to claim 1 above, and further in view of U.S. Patent Publication #2010/0032465 to Moreau (Moreau). 


With Respect to Claim 32  
1	
As an alternative to the rejection of this claim above using Best, either alone or also in view of Balquist and/or Burke, Moreau discloses forming an apparatus/belt mountable device (10) for retractable lanyards wherein the 2apparatus includes two lanyard devices (80, 82) attached to the apparatus via belt clips (87) of the lanyard, in order to secure multiple tool lanyards to the belt.
 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moreau, to use the lanyard device of the combination as one or more of the lanyard devices of Moreau, in order to allow for the benefits of the tool/key lanyards of the combination with the Moreau structure or to provide the benefits of the Moreau structure to the lanyards of the combination (i.e. holding multiple lanyards and corresponding keys/tools).
With Respect to Claim 33  
A lanyard device according to claim 32 including wall members (each wall of pouch) to which the lanyard devices can be attached or mounted (e.g. mounted via loops 46, 56, [0031]).  
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection. 
It is noted that the amendment overcomes some of the objections/rejections, and as those rejections are no longer present they will not be further addressed. 
Examiner notes that the amendment incorporates limitations of claim 8 into independent claim 1, and claim 8 was already rejected in the Final Rejection of 4/9/2022. However, in the interests of advancing prosecution, Examiner has also provided the Gross reference as an additional reference to reject the claims, as the Gross reference is a 102 or alternately a clear 103 based on obvious material choice. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the coupling of Best is not shaped or oriented to prevent the lanyard from extending, which would happen if the tool was heavy and able to overcome the spring mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For clarity, although the claims recite that the socket means is shaped so that the weight of the hand tool can be bourne by coupling the socket means and the rigid portion together to prevent the flexible lanyard/tether means from extending, it does not require that it do so with a particularly heavy tool. It is noted that this is not an indication that a heavier tool limitation would lead to allowability, merely that recitations related to weight or the heaviness of the tool are not recited, and so the functional limitation is met if extension is prevented for any tool, and Examiner maintains that the socket shape of best serves to secure an appropriate tool (e.g. the key shown, allen wrench, bottle opener) and so meets the limitations of the claim. 
In response to Applicant’s argument that the coupling of Best is not shaped or oriented to prevent the lanyard from extending, which would happen if the tool was heavy and able to overcome the spring mechanism, Examiner first notes that Best’s socket structure is clearly shaped and oriented to prevent the lanyard from extending, noting that rigid portion (16) is secured in position by pushing it through the enlarged upper section and then downwardly behind the constricted section (21) and the hook 17 is secured in the constricted section (21). As such, it is secured in position until the rigid portion (16) is lifted upwardly so that the hook is out of the constricted portion 21 and the enlarged portion of 16 is no longer pressed against 21, at which point the tether can be extended. Although Examiner maintains that the structure would remain secured in position with any reasonable tool size (e.g. a sufficiently heavy tool might break the clip and thus cause extension), it is noted that even if it were the case that a moderately heavy tool could overcome the securement of the socket, this would still not overcome the rejection, as the claim does not require a particular weight of tool.  
In response to applicant's argument that Best does not disclose pulling upwardly to disengage, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner maintains firstly that Best requires moving/pulling the stop upwardly in order to get over the narrow segment to allow extension, which is sufficient to meet the claim language; alternately, the Best structure is capable of being attached to an angled or vertical strap (or be oriented in other fashions such as a user leaning or lying down) such that the tether is extended by pulling upwardly. 
In response to Applicant’s arguments that given the age of the Best document there appears to be a long unmet need, the mere age of a document having a feature no bearing on whether or not a need for that feature is present or remains present, or whether or not such need has been met, and no evidence of this secondary consideration of patentability has been provided. In fact, that the document exists appears to indicate that the need was already met long ago and so serves as evidence against such. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734